            Case 2:20-cv-04893-CMR Document 1-2 Filed 08/27/20 Page 1 of 40




  EXHIBIT A: GENERIC DRUGS PAID FOR BY PLAINTIFF AFFECTED BY
                 THE PRICE-FIXING CONSPIRACY
                         (so far as is known to Plaintiff at this time)

                              Defendant
Name of drug                                             Primary uses
                              Manufacturer

Acetazolamide

Acetazolamide Capsules        Heritage

Acetazolamide Capsules        Barr/ Teva

Acetazolamide Capsules        Zydus

Acetazolamide Tablets         Actavis
                                                           Treatment of glaucoma, epilepsy,
Acetazolamide Tablets         Heritage                      periodic paralysis, heart failure.

Acetazolamide Tablets         Lannett

Acetazolamide Tablets         Sun / Mutual / Taro

Acetazolamide Tablets         Teva

Acetazolamide Tablets         Taro

Adapalene Gel

Adapalene Gel                 Teva

Adapalene Gel                 Glenmark
                                                          Treatment of mild to moderate acne
Adapalene Gel                 Taro

Adapalene Gel                 Perrigo

Adapalene Gel                 Sandoz / Fougera

Albuterol

Albuterol / Albuterol Sulfate Mylan

Albuterol / Albuterol Sulfate Teva

Albuterol / Albuterol Sulfate Actavis



                                                              Prevents and treats difficulty
                                                           breathing, wheezing, shortness of
            Case 2:20-cv-04893-CMR Document 1-2 Filed 08/27/20 Page 2 of 40



Albuterol / Albuterol Sulfate Sandoz

Albuterol                       Bausch                      Prevents and treats difficulty
                                                         breathing, wheezing, shortness of
Albuterol Sulfate               DAVA
                                                        breath, coughing and chest tightness
Albuterol / Albuterol Sulfate Par                         caused by lung diseases such as
                                                                      asthma
Albuterol / Albuterol Sulfate Perrigo

Albuterol / Albuterol Sulfate Rising

Albuterol / Albuterol Sulfate Bausch

Albuterol / Albuterol Sulfate Amneal

Albuterol / Albuterol Sulfate Sun / Mutual / Taro

Amitriptyline
Amitriptyline/ Amitriptyline
HCL / Amitriptyline HCI /       Mylan
Amitriptyline/ Amitriptyline
HCL / Amitriptyline HCI         Sandoz / Fougera
Amitriptyline / Amitriptyline
                                                                  Anti-depressant
HCL                             Sun
Amitriptyline / Amitriptyline
HCL                             Zydus
Amitriptyline / Amitriptyline
HCL                             Par / Generics / Endo

Azithromycin
Azithromycin Suspension /
Azithromycin Tablets            Teva
Azithromycin Oral
Suspension/ Azithromycin        Pfizer / Greenstone

Azithromycin Tablets            Greenstone
Azithromycin Oral
Suspension / Azithromycin       Teva
                                                         Antibiotic used to treat a variety of
Azithromycin                    Wockhardt
                                                          infections, including strep throat,
Azithromycin                    Apotex                      pneumonia and ear infections

Azithromycin                Aurobindo
Azithromycin / Azithromycin
Tablets                     Lupin

Azithromycin                    Sandoz
              Case 2:20-cv-04893-CMR Document 1-2 Filed 08/27/20 Page 3 of 40



Azithromycin                Mylan

Baclofen

Baclofen                    Teva

Baclofen                    Par / Generics / Endo
                                                    Treatment of muscle spasms caused
Baclofen                    Upsher-Smith               by conditions including multiple
                                                           sclerosis and spinal cord
Baclofen                    Lannett                             injury/disease

Baclofen                    Mylan

Baclofen                    Zydus

Benazepril HCTZ

Benazepril HCTZ             Mylan

Benazepril HCTZ             Apotex

Benazepril HCTZ             Perrigo
                                                     Treatment of high blood pressure
Benazepril HCTZ             Rising

Benazepril HCTZ             Upsher-Smith

Benazepril HCTZ             Sandoz / Fougera

Cabergoline

Cabergoline                 Teva

Cabergoline                 Par
                                                    Treatment of pituitary gland tumors
Cabergoline                 Actavis
                                                       and abnormally high levels of
Cabergoline                 Apotex                          prolactin hormone

Cabergoline                 Mylan

Cabergoline                 Greenstone

Carbamazepine

Carbamazepine               Teva

Carbamazepine               Taro                    Treatment of epilepsy, neuropathic
                                                      pain, schizophrenia and bipolar
                                                                  disorder
            Case 2:20-cv-04893-CMR Document 1-2 Filed 08/27/20 Page 4 of 40

                                               Treatment of epilepsy, neuropathic
                                                 pain, schizophrenia and bipolar
Carbamazepine                Sandoz
                                                             disorder
Carbamazepine                Apotex

Carbamazepine                Zydus

Capecitabine

Capecitabine                 Teva
                                                 Chemotherapy agent in treating
Capecitabine                 West-Ward              breast and colon cancers

Capecitabine                 Mylan

Celecoxib

Celecoxib                    Teva

Celecoxib                    Greenstone

Celecoxib                    Mylan
                                               Treatment of pain and inflammation
Celecoxib                    Pfizer               caused by rheumatoid arthritis,
                                                 juvenile rheumatoid arthritis and
Celecoxib                    Aurobindo                    other disorders

Celecoxib                    Apotex

Celecoxib                    Lupin

Celecoxib                    Actavis

Clobetasol Propionate / Clobetasol

Clobetasol Propionate        Actavis

Clobetasol Propionate       Perrigo
Clobetasol Propionate /
Clobetasol Propionate Emoll Sandoz / Fougera
Clobetasol Propionate /
Clobetasol Propionate Emoll Taro

Clobetasol Propionate        G&W

Clobetasol Propionate        Teva

Clobetasol Propionate       Glenmark
Clobetasol Propionate /                          Treatment of skin swelling and
Clobetasol Propionate Emoll Perrigo             itching, including due to eczema,
                                               contact dermatitis, psoriasis, lichen
                                                         planus and lupus
            Case 2:20-cv-04893-CMR Document 1-2 Filed 08/27/20 Page 5 of 40
                                                Treatment of skin swelling and
                                               itching, including due to eczema,
                                              contact dermatitis, psoriasis, lichen
Clobetasol Propionate      Bausch                       planus and lupus

Clobetasol Propionate         Mylan

Clobetasol Propionate       Lupin
Clobetasol Propionate /
Clobetasol Propionate Emoll Teligent

Clobetasol Propionate         Rising

Clobetasol Propionate         Zydus

Clobetasol Propionate         Amneal

Clobetasol                    Wockhardt

Clomipramine
Clomipramine /
Clomipramine HCI /            Mylan
Clomipramine /
Clomipramine HCI /            Taro

Clomipramine HCL              Lupin
                                                   Anti-depressant, used in treatment
Clomipramine HCL              Mallinckrodt          of obsessive-compulsive disorder

Clomipramine HCL              Upsher-Smith

Clomipramine HCL              Zydus
Clomipramine /
Clomipramine HCI /            Sandoz / Fougera

Clonidine TTS Patch

Clonidine TTS Patch           Mylan               Treatment of high blood pressure

Clotrimazole

Clotrimazole                  Teva
Clotrimazole / Clotrimazole
Cream                         Taro

Clotrimazole                  Glenmark                  Treatment of vaginal yeast
                                                    infections, oral thrush, and certain
Clotrimazole                  West-Ward            types of ringworm, tinea pedis and
                                                                tinea cruris
Clotrimazole                  Perrigo
Clotrimazole / Clotrimazole
Cream                         Fougera / Sandoz
                                                         tinea cruris
             Case 2:20-cv-04893-CMR Document 1-2 Filed 08/27/20 Page 6 of 40



Clotrimazole                Zydus

Desonide

Desonide                    Actavis / Teva

Desonide                    Perrigo

Desonide                    Taro
                                                     Treatment of redness, swelling,
Desonide                    Glenmark
                                                    itching caused by skin conditions
Desonide                    Zydus                    including psoriasis and eczema

Desonide                    Amneal

Desonide                    G&W

Desonide                    Sandoz / Fougera

Dexmethylphenidate HCL Extended Release
Dexmethylphenidate HCL
Extended Release           Sandoz / Fougera
Dexmethylphenidate HCL
Extended Release           Teva
Dexmethylphenidate HCL
Extended Release           Mylan                      Treatment of attention deficit
Dexmethylphenidate HCL                                    hyperactivity disorder
Extended Release           Actavis
Dexmethylphenidate HCL
Extended Release           Par / Generics / Endo
Dexmethylphenidate HCL
Extended Release           Sun

Diclofenac

Diclofenac Sodium           Rising
Diclofenac Sodium /
Diclofenac Sodium           Actavis/Teva

Diclofenac Sodium           Bausch

Diclofenac Sodium           Amneal

Diclofenac Sodium           Apotex

Diclofenac Sodium           Endo

Diclofenac Sodium           Lupin
                                                   Treatment of mild to moderate pain
                                                     and inflammation, including that
                                                       caused by osteoarthritis and
                                                           rheumatoid arthritis
           Case 2:20-cv-04893-CMR Document 1-2 Filed 08/27/20 Page 7 of 40


                                                     Treatment of mild to moderate pain
Diclofenac Sodium            Par                       and inflammation, including that
                                                         caused by osteoarthritis and
Diclofenac Sodium            Perrigo                         rheumatoid arthritis

Diclofenac Sodium            Taro

Diclofenac Sodium            Glenmark

Diclofenac Sodium            Lannett
Diclofenac Sodium /
Diclofenac Potassium         Teva
Diclofenac Potassium /
Diclofenac Sodium /          Sandoz
Diclofenac Potassium /
Diclofenac Sodium            Mylan
Diclofenac / Diclofenac
Sodium Misoprostol           Greenstone

Digoxin

Digoxin                      Lannett

Digoxin                      Par / Generics / Endo

Digoxin                      West-Ward                 Treatment of heart failure and
                             Sun / URL / Mutual /           irregular heartbeat
Digoxin                      Taro

Digoxin                      Amneal

Digoxin                      Mylan

Disopyramide Phosphate

Disopyramide Phosphate       Teva

Disopyramide Phosphate       Mayne
                                                      Treatment of irregular heartbeat
Disopyramide Phosphate       Actavis

Disopyramide Phosphate       Greenstone

Divalproex
Divalproex DR / Divalproex
Sodium                       Dr. Reddy's

Divalproex DR                Zydus
Divalproex DR / Divalproex
Sodium / Divalproex ER       Par
             Case 2:20-cv-04893-CMR Document 1-2 Filed 08/27/20 Page 8 of 40


Divalproex DR / Divalproex
Sodium                       Mylan
Divalproex ER / Divalproex
Sodium                       Amneal
Divalproex ER / Divalproex
Sodium                       Aurobindo

Divalproex Sodium            Greenstone
                                                  Treatment of epilepsy, bipolar
Divalproex Sodium            Sandoz                  disorder and migraines

Divalproex Sodium            Lupin

Divalproex Sodium            Zydus

Divalproex Sodium            Teva

Divalproex Sodium            Rising

Divalproex Sodium            Sun

Divalproex Sodium            Upsher-Smith

Divalproex Sodium            Wockhardt

Diflunisal

Diflunisal                   Teva               Treatment of mild to moderate pain
                                                  and inflammation, including that
Diflunisal                   Heritage               caused by osteoarthritis and
                                                        rheumatoid arthritis
Diflunisal                   Rising

Doxazosin Mesylate

Doxazosin Mesylate           Teva

Doxazosin Mesylate           Greenstone

Doxazosin Mesylate           Apotex

Doxazosin Mesylate           Par                 Treatment of high blood pressure
                                               and urinary retention associated with
Doxazosin Mesylate           Pfizer
                                                    benign prostatic hyperplasia
Doxazosin Mesylate           Zydus

Doxazosin Mesylate           Upsher-Smith

Doxazosin Mesylate           DAVA
           Case 2:20-cv-04893-CMR Document 1-2 Filed 08/27/20 Page 9 of 40



Doxazosin Mesylate            Mylan

Doxycycline Hyclate
Doxycycline Hyclate Regular
Release                       Actavis
Doxycycline Hyclate Regular
Release                       Citron
Doxycycline Hyclate Regular
Release                       Mylan
Doxycycline Hyclate Regular
Release                       Par / Generics / Endo
Doxycycline Hyclate Regular
Release                       Sun
Doxycycline Hyclate Regular
Release                       West-Ward

Doxycycline Hyclate           DAVA

Doxycycline Hyclate           Mutual

Doxycycline Hyclate           Lannett
                                                      Antibiotic used to treat a variety of
Doxycycline Hyclate           Rising
                                                      bacterial infections and to prevent
Doxycycline Hyclate           Par                                   malaria

Doxycycline Hyclate           Sandoz

Doxycycline Hyclate           Lupin

Doxycycline Hyclate           Amneal
Doxycycline Hyclate Regular
Release                       Teva
Doxycycline Hyclate Regular
Release                       Zydus
Doxycycline Hyclate Delayed
Release                       Heritage
Doxycycline Hyclate Delayed
Release                       Mayne
Doxycycline Hyclate Delayed
Release                       Mylan
Doxycycline Hyclate Delayed
Release                       Actavis

Doxycycline Monohydrate

Doxycycline Monohydrate       Heritage

Doxycycline Monohydrate       Lannett
          Case 2:20-cv-04893-CMR Document 1-2 Filed 08/27/20 Page 10 of 40



Doxycycline Monohydrate      Mylan

Doxycycline Monohydrate      Par / Generics / Endo
                                                     Antibiotic used to treat a variety of
Doxycycline Monohydrate      Sandoz / Fougera
                             Sun / URL / Mutual /    bacterial infections and to prevent
Doxycycline Monohydrate      Taro                                  malaria

Doxycycline Monohydrate      Actavis

Doxycycline Monohydrate      Lupin

Doxycycline Monohydrate      Mayne

Doxycycline Monohydrate      Zydus

Drospirenone/EE

Drospirenone/EE              Mylan

Drospirenone/EE              Glenmark

Drospirenone/EE              Teva
                                                                Contraceptive
Drospirenone/EE              Barr

Drospirenone/EE              Lupin

Drospirenone/EE              Sandoz

Econazole / Econazole Nitrate
Econazole / Econazole
Nitrate                       Fougera

Econazole Nitrate            Taro                     Treatment of fungal skin infections
                                                     including ringworm, tinea pedis and
Econazole Nitrate Cream      Teligent
                                                                  tinea cruris
Econazole Nitrate            Sandoz

Econazole Nitrate            Perrigo

Enalapril Maleate

Enalapril Maleate            Mylan

Enalapril Maleate            Teva

Enalapril Maleate            Apotex
                                                      Treatment of high blood pressure
                                                         and congestive heart failure
           Case 2:20-cv-04893-CMR Document 1-2 Filed 08/27/20 Page 11 of 40


                                               Treatment of high blood pressure
Enalapril Maleate             Sandoz              and congestive heart failure

Enalapril Maleate             Bausch

Enalapril Maleate             Taro

Enalapril Maleate             Wockhardt

Ethosuximide

Ethosuximide                  Teva
                                               Prevents certain epileptic seizures
Ethosuximide                  Barr

Ethosuximide                  Greenstone

Fenofibrate
Fenofibrate / Fenofibrate
Nanocrystalized               Teva
Fenofibrate / Fenofibrate
Nanocrystalized /             Lupin

Fenofibrate                   Amneal
Fenofibrate / Fenofibrate
Nanocrystalized               Sun
Fenofibrate / Fenofibrate
Nanocrystalized               Perrigo            Reduces blood levels of “bad”
Fenofibrate / Fenofibrate                     cholesterol and fats and raises blood
Nanocrystalized /             Mylan              levels of high-density, “good”
Fenofibrate / Fenofibrate                                  cholesterol
Nanocrystalized               Aurobindo

Fenofibrate Micronized        Dr. Reddy's

Fenofibrate Micronized        Glenmark

Fenofibrate Micronized        Apotex
Fenofibrate / Fenofibrate
Nanocrystalized               Zydus

Fluocinonide
Fluocinonide / Fluocinonide
Emollient Base                Teva

Fluocinonide                  Actavis

Fluocinonide                  Perrigo

Fluocinonide                  Glenmark

                                                 Treatment of a variety of skin
                                                 conditions, including eczema,
                                                dermatitis, psoriasis, and vitiligo
           Case 2:20-cv-04893-CMR Document 1-2 Filed 08/27/20 Page 12 of 40



Fluocinonide                  Lupin                          Treatment of a variety of skin
                                                             conditions, including eczema,
Fluocinonide                  Rising
                                                            dermatitis, psoriasis, and vitiligo
Fluocinonide                  Teligent

Fluocinonide                  Zydus

Fluocinonide                  Mayne
Fluocinonide / Fluocinonide
Emollient Base                Taro

Fluocinonide                  Sandoz / Fougera

Fluconazole

Fluconazole                   Rising

Fluconazole                   Glenmark

Fluconazole                   Citron                         Treatment of fungal infections,
                                                             including yeast infections of the
Fluconazole                   Teva
                                                            vagina, mouth, throat, esophagus,
Fluconazole                   Mylan                         abdomen, lungs, blood, and other
                                                           organs and treatment of meningitis
Fluconazole                   Dr. Reddy's

Fluconazole                   Zydus

Fluconazole                   Greenstone / Pfizer

Fosinopril - HCTZ (a/k/a Fosinopril-Hydrochlorothiazide)

Fosinopril - HCTZ             Aurobindo

Fosinopril - HCTZ             Citron

Fosinopril - HCTZ             Glenmark

Fosinopril - HCTZ             Heritage
                                                            Treatment of high blood pressure
Fosinopril - HCTZ             Rising

Fosinopril - HCTZ             Sandoz / Fougera

Fosinopril - HCTZ             Teva

Fosinopril - HCTZ             Greenstone
           Case 2:20-cv-04893-CMR Document 1-2 Filed 08/27/20 Page 13 of 40



Gabapentin

Gabapentin Tablets           Teva

Gabapentin Tablets           Greenstone
Gabapentin Capsules /
Gabapentin Tablets           Ascend

Gabapentin Capsules          Amneal

Gabapentin Tablets           Sun

Gabapentin                   Aurobindo
                                                      Treatment of epilepsy and
Gabapentin                   Breckinridge                  neuropathic pain
Gabapentin Capsules /
Gabapentin Tablets           Apotex

Gabapentin                   Mylan

Gabapentin                   West-Ward

Gabapentin Tablets           Zydus

Gabapentin Tablets           Actavis

Gabapentin Tablets           Glenmark

Glimepiride

Glimepiride                  Dr. Reddy's

Glimepiride                  Par
                                                     Treatment of Type 2 diabetes
Glimepiride                  Mylan

Glimepiride                  Perrigo

Glimepiride                  Teva

Glipizide Metformin / Glipizide
Glipizide Metformin /
Glipizide Metformin HCI /     Heritage
Glipizide Metformin /
Glipizide / Glipizide         Mylan
                              Sun / URL / Mutual /
Glipizide Metformin           Taro
Glipizide Metformin /
Glipizide Metformin HCL       Teva
            Case 2:20-cv-04893-CMR Document 1-2 Filed 08/27/20 Page 14 of 40


Glipizide Metformin /
Glipizide Metformin HCL    Zydus
Glipizide Metformin /
Glipizide / Glipizide      Sandoz / Fougera
Glipizide Metformin /
Glipizide                  Actavis
Glipizide/ Glipizide
                                                  Treatment of Type 2 diabetes
Metformin HCI              Teva

Glipizide                  Greenstone

Glipizide                  Pfizer

Glipizide                  Aurobindo

Glipizide                  Rising

Glipizide                  Upsher-Smith

Glipizide                  Par

Glipizide                  Apotex

Glyburide

Glyburide                  Actavis

Glyburide                  Aurobindo

Glyburide                  Citron

Glyburide                  Greenstone

Glyburide                  Sandoz
                                                  Treatment of Type 2 diabetes
Glyburide                  Heritage
Glyburide / Glyburide
Micronized                 Teva

Glyburide                  Zydus

Glyburide Micronized       DAVA

Glyburide Micronized       Mylan

Glyburide Micronized       West-Ward
Glyburide Metformin
Glyburide Metformin /
Glyburide Metformin HCL    Actavis
             Case 2:20-cv-04893-CMR Document 1-2 Filed 08/27/20 Page 15 of 40


Glyburide Metformin /
Glyburide Metformin HCI /      Aurobindo

Glyburide Metformin            Citron
Glyburide Metformin /
Glyburide Metformin HCI        Dr. Reddy's
Glyburide Metformin /
Glyburide Metformin HCL        Heritage
                                                        Treatment of Type 2 diabetes
Glyburide Metformin            Par / Generics / Endo

Glyburide Metformin HCL        Greenstone
Glyburide Metformin /
Glyburide Metformin HCI        Teva
Glyburide Metformin /
Glyburide Metformin HCL        Rising

Glyburide Metformin            Zydus
Glyburide Metformin /
Glyburide Metformin HCL        Sandoz / Fougera

Griseofulvin

Griseofulvin                   Actavis
Griseofulvin / Griselofulvin
Microsize                      Teva

Grizeofulvin Microsize        Sandoz
Grizeofulvin Microsize                                  Treatment of fungal infections,
/Griselofulvin Ultramicrosize Rising                     primarily ringworm infections

Grizeofulvin Microsize         Par

Grizeofulvin Ultramicrosize    Amneal

Grizeofulvin Ultramicrosize    Rising

Irbesartan

Irbesartan                     Teva

Irbesartan                     West-Ward

Irbesartan                     Aurobindo
                                                       Treatment of high blood pressure
Irbesartan                     Par

Irbesartan                     Mylan

Irbesartan                     Lupin
           Case 2:20-cv-04893-CMR Document 1-2 Filed 08/27/20 Page 16 of 40



Ketoconazole

Ketoconazole                 Teva

Ketoconazole                 Sandoz / Fougera

Ketoconazole                 Mylan
                                                         Treatment of fungal infections
Ketoconazole                 Perrigo

Ketoconazole                 G&W

Ketoconazole                 Apotex

Ketoconazole                 Taro
Leflunomide

Leflunomide                  Apotex

Leflunomide                  Heritage                   Treatment of active, moderate-to-
                                                         severe rheumatoid arthritis and
Leflunomide                  Sandoz / Fougera
                                                                psoriatic arthritis
Leflunomide                  Zydus

Leflunomide                  Teva

Levonorgestrel/Ethinyl Estradiol (a/k/a Levonorgestrel/EE)
Levonorgestrel/Ethinyl
Estradiol                    Actavis/Teva
Levonorgestrel/Ethinyl
Estradiol                    Lupin
Levonorgestrel/Ethinyl
Estradiol                    Glenmark                            Contraception
Levonorgestrel/Ethinyl
Estradiol                    Mayne
Levonorgestrel/Ethinyl
Estradiol                    Mylan
Levonorgestrel/Ethinyl
Estradiol                    Sandoz / Fougera
Levothyroxine / Levothyroxine Sodium

Levothyroxine/ Levothyroxine
Sodium                       Lannett
           Case 2:20-cv-04893-CMR Document 1-2 Filed 08/27/20 Page 17 of 40


Levothyroxine/ Levothyroxine
Sodium                       Mylan

Levothyroxine Sodium        Pfizer
                                                    Treatment of hypothyroidism and
Levothyroxine Sodium        Lupin                           thyroid cancer

Levothyroxine Sodium        Actavis/Teva

Levothyroxine Sodium        Amneal

Levothyroxine Sodium        Sandoz / Fougera

Lidocaine Prilocaine

Lidocaine Prilocaine        Mylan

Lidocaine Prilocaine        Par

Lidocaine Prilocaine        Amneal
                                                            Local anesthetic

Lidocaine Prilocaine        Taro

Lidocaine Prilocaine        Actavis

Lidocaine Prilocaine        Sandoz / Fougera

Medroxyprogesterone / Medroxyprogesterone Acetate
Medroxyprogesterone /
Medroxyprogesterone       Pfizer / Greenstone       Treatment of abnormal uterine
Medroxyprogesterone /
                                                  bleeding, reduces the symptoms of
Medroxyprogesterone       Teva
Medroxyprogesterone                                           menopause
Acetate                   Barr

Meprobamate

Meprobamate                 Actavis

Meprobamate                 Dr. Reddy's

Meprobamate                 Heritage

Meprobamate                 Lannett
                                                    Treatment of short-term anxiety,
                                                         tension, and insomnia
          Case 2:20-cv-04893-CMR Document 1-2 Filed 08/27/20 Page 18 of 40


                                                   Treatment of short-term anxiety,
Meprobamate                 Mylan                       tension, and insomnia

Meprobamate                 Perrigo
                            Sun / URL / Mutual /
Meprobamate                 Taro

Meprobamate                 Taro

Meprobamate                 Teva

Nabumetone

Nabumetone                  Teva

Nabumetone                  Glenmark

Nabumetone                  Par
                                                    Treatment of pain, tenderness,
Nabumetone                  Lupin                  swelling and stiffness caused by
                                                     osteoarthritis and rheumatoid
Nabumetone                  Mylan                               arthritis

Nabumetone                  Amneal

Nabumetone                  Actavis

Nabumetone                  Sandoz / Fougera

Nadolol

Nadolol                     Sandoz

Nadolol                     Mylan

Nadolol                     Amneal                 Treatment of high blood pressure,
                                                           prevents angina
Nadolol                     Zydus

Nadolol                     Teva

Nadolol                     Greenstone

Niacin Extended Release (a/k/a Niacin ER)

Niacin Extended Release     Zydus
Niacin Extended Release /
Niacin                      Teva

Niacin                      Aurobindo
                                                   Lowers "bad" cholesterol levels in
                                                              the blood
           Case 2:20-cv-04893-CMR Document 1-2 Filed 08/27/20 Page 19 of 40


                                                     Lowers "bad" cholesterol levels in
Niacin                       Sun                                the blood

Niacin                       Lannett

Niacin                       Amneal
Niacin Extended Release /
Lupin                        Lupin

Nimodipine
                             Sun / URL / Mutual /
Nimodipine                   Taro / Caraco

Nimodipine                   Teva / Barr             Reduces effects of bleeding in the
                                                                  brain
Nimodipine                   Mylan

Nimodipine                   Heritage

Norethindrone-Ethinyl Estrdiol
Norethindrone-Ethinyl
Estrdiol / Norethindrone-      Teva
Norethindrone-Ethinyl
Estrdiol Iron                  Actavis
Norethindrone-Ethinyl
Estrdiol Iron                  Amneal
Norethindrone-Ethinyl
                                                               Contraception
Estrdiol Iron                  Barr
Norethindrone-Ethinyl
Estrdiol                       Glenmark
Norethindrone-Ethinyl
Estrdiol                       Mylan
Norethindrone-Ethinyl
Estrdiol                       Lupin

Nystatin

Nystatin External Cream      Actavis

Nystatin External Cream      Par / Generics / Endo

Nystatin External Cream      Perrigo

Nystatin External Cream      Sandoz / Fougera

Nystatin External Cream      Taro

Nystatin Ointment            Actavis

Nystatin Ointment            Perrigo


                                                      Treatment of fungal infections
            Case 2:20-cv-04893-CMR Document 1-2 Filed 08/27/20 Page 20 of 40


Nystatin External Cream /
Nystatin Triamcinolone      Sandoz / Fougera
                                                     Treatment of fungal infections
Nystatin Tablets            Actavis

Nystatin Tablets            Heritage

Nystatin Tablets            Sandoz / Fougera

Nystatin                    Mayne

Nystatin                    G&W

Nystatin Tablets            Sun / Mutual / Taro

Nystatin Tablets            Teva

Nystatin                    Upsher-Smith

Nystatin                    Bausch

Paromomycin
                                                    Antibiotic used to treat amoeba
Paromomycin /                                        infection in the intestines and
Paromomycin Sulfate         Heritage                 complications of liver disease

Piroxicam

Piroxicam                   Teva                  Treatment of pain and inflammation
                                                  associated with rheumatoid arthritis,
Piroxicam                   Mylan                   juvenile rheumatoid arthritis, and
                                                              other disorders
Piroxicam                   Greenstone

Pravastatin
Pravastatin / Pravastatin
Sodium                      Teva
Pravastatin / Pravastatin
Sodium                      Lupin
Pravastatin / Pravastatin
Sodium                      Glenmark
Pravastatin / Pravastatin
Sodium                      Zydus
Pravastatin / Pravastatin
                                                   Lowers levels of lipids in the blood,
Sodium                      Apotex
                                                      including triglycerides and
Pravastatin                 Actavis                           cholesterol
Pravastatin / Pravastatin
Sodium                      Dr. Reddy's
                                                    including triglycerides and
                                                            cholesterol
              Case 2:20-cv-04893-CMR Document 1-2 Filed 08/27/20     Page 21 of 40



Pravastatin                   Sandoz / Fougera

Pravastatin Sodium            Rising

Pravastatin Sodium            Mylan

Propranolol
Propranolol / Propranolol HCL
ER / Propranolol HCL          Actavis

Propranolol / Propranolol HCL Teva

Propranolol / Propranolol HCL Par / Generics / Endo
Propranolol / Propranolol HCI
                                                      Treatment for tremors, angina, high
/ Propranolol HCL             Upsher-Smith
Propranolol / Propranolol HCL                           blood pressure and heart rhythm
/ Propranolol HCI             Mylan                                disorders

Propranolol / Propranolol HCI Heritage
Propranolol HCL ER /
Propranolol HCI / Propranolol Breckinridge

Propranolol HCL               Amneal

Temozolomide

Temozolomide                  Teva
                                                          Treatment for brain cancer
Temozolomide                  Amneal

Temozolomide                  Sandoz / Fougera

Theophyline Extended Release (a/k/a Theophyline ER)
Theophyline Extended
Release                     Heritage                 Treatment for asthma and airway
Theophyline Extended
                                                    narrowing from long-term asthma,
Release                     Mylan
Theophyline Extended                                chronic bronchitis and emphysema
Release                     Teva

Tobramycin

Tobramycin Eye Drop           Teva

Tobramycin Eye Drop           Amneal
                                                         Treatment for eye infections
Tobramycin Eye Drop           Bausch

Tobramycin Eye Drop           Sandoz / Fougera
             Case 2:20-cv-04893-CMR Document 1-2 Filed 08/27/20 Page 22 of 40



Tolterodine Tartrate
Tolterodine Tartrate /
Tolterodine Tartrate ER         Teva

Tolterodine Tartrate            Apotex
                                                       Treatment for overactive bladder
Tolterodine Tartrate            Mylan

Tolterodine Tartrate            Pfizer

Tolterodine Tartrate            Greenstone
Tizanidine

Tizanidine / Tizanidine HCL     Sandoz / Fougera
Tizanidine / Tizanidine HCI /
Tizanidine HCL                  Mylan
Tizanidine / Tizanidine HCI /
Tizanidine HCL                  Dr. Reddy's
Tizanidine HCL / Tizanidine
HCI                             Apotex
                                                      Treatment for muscle spasticity due
Tizanidine HCL                  Sun
Tizanidine HCL / Tizanidine                             to spinal cord injury or multiple
HCI                             Teva                                sclerosis

Tizanidine HCL                  Ascend

Tizanidine HCL                  Zydus

Tizanidine HCL                  Par
Tizanidine HCL / Tizanidine
HCI                             Actavis

Tolterodine Extended Release (a/k/a Tolterodine ER)
Tolterodine Extended
Release                      Pfizer
Tolterodine Extended
                                                       Treatment for overactive bladder
Release                      Teva
Tolterodine Extended
Release                      Mylan

Ranitidine

Ranitidine / Ranitidine HCL Teva
Ranitidine / Ranitidine HCI /
Ranitidine HCL                Glenmark
Ranitidine / Ranitidine HCI /
Ranitidine HCL                Sandoz / Fougera
           Case 2:20-cv-04893-CMR Document 1-2 Filed 08/27/20 Page 23 of 40


Ranitidine HCL / Ranitidine
HCI                           Amneal
Ranitidine HCL / Ranitidine
HCI                           Dr. Reddy's
                                               Treatment of peptic ulcer disease,
Ranitidine HCL                Par
                                              gastroesophageal reflux disease and
Ranitidine HCL                Heritage             Zollinger–Ellison syndrome

Ranitidine HCL                Teva
Ranitidine HCL / Ranitidine
HCI                           Wockhardt

Ranitidine HCL                Aurobindo

Ranitidine HCL                Zydus

Ranitidine HCL                Apotex

Ursodiol

Ursodiol                      Actavis

Ursodiol                      Par

Ursodiol                      Glenmark
                                                Treatment of gallstones and liver
Ursodiol                      Mylan
                                               disease and prevents formation of
Ursodiol                      Amneal                      gallstones

Ursodiol                      Zydus

Ursodiol                      Teva

Ursodiol                      Lannett

Valsartan HCTZ

Valsartan HCTZ                Mylan

Valsartan HCTZ                Lupin

Valsartan HCTZ                Par

Valsartan HCTZ                Teva
                                               Treatment of high blood pressure
Valsartan HCTZ                Amneal

Valsartan HCTZ                Ascend
           Case 2:20-cv-04893-CMR Document 1-2 Treatment of high blood
                                                Filed 08/27/20   Pagepressure
                                                                       24 of 40



Valsartan HCTZ              Actavis

Valsartan HCTZ              Aurobindo

Valsartan HCTZ              Sandoz / Fougera

Verapamil HCL

Verapamil HCL               Actavis

Verapamil HCL               Heritage

Verapamil HCL               Amneal

Verapamil HCL               Apotex
                                                   Treatment of high blood pressure,
Verapamil HCL               Glenmark               angina and heart rhythm disorders

Verapamil HCL               Mayne

Verapamil HCL               Mylan
                            Sun / URL / Mutual /
Verapamil HCL               Taro

Verapamil HCL               Teva

Warfarin

Warfarin / Warfarin Sodium Teva

Warfarin / Warfarin Sodium Taro

Warfarin Sodium             Amneal

Warfarin Sodium             Citron                   Preventing strokes and cardiac
                                                   events and preventing and treating
Warfarin Sodium             Rising
                                                              blood clots
Warfarin Sodium             Barr

Warfarin Sodium             Mylan

Warfarin Sodium             Upsher-Smith

Warfarin / Warfarin Sodium Zydus

Zoledronic Acid

Zoledronic Acid Injection   Aurobindo

                                                      Used in cancer treatment,
                                                    particularly in the treatment of
                                                   multiple myeloma and breast and
            Case 2:20-cv-04893-CMR Document 1-2 Filed 08/27/20 Page 25 of 40


Zoledronic Acid Injection /
Zoledronic Acid Mannitol      Dr. Reddy's                 Used in cancer treatment,
Zoledronic Acid Injection /
                                                        particularly in the treatment of
Zoledronic Acid Mannitol      Heritage
                              Sun / URL / Mutual /     multiple myeloma and breast and
Zoledronic Acid Injection     Taro                   lung cancers that have spread to the
                                                                      bones
Zoledronic Acid Injection     Teva

Zoledronic Acid Injection     West-Ward

Imiquimod

Imiquimod                     Apotex

Imiquimod                     Glenmark
                                                     Treatment for actinic keratoses and
Imiquimod                     Sandoz                        genital/anal warts

Imiquimod                     Taro

Imiquimod                     Perrigo

Triamcinolone Acetonide

Triamcinolone Acetonide       Upsher-Smith

Triamcinolone Acetonide       Teva

Triamcinolone Acetonide       Ascend

Triamcinolone Acetonide       Taro

Triamcinolone Acetonide       Glenmark                Treatment of swelling, itching and
                                                       redness caused by skin conditions
Triamcinolone Acetonide       Teligent                 including dermatitis, eczema and
                                                                   allergies
Triamcinolone Acetonide       Perrigo

Triamcinolone Acetonide       Amneal

Triamcinolone Acetonide       Rising

Triamcinolone Acetonide       Actavis

Triamcinolone Acetonide       Fougera/Sandoz

Betamethasone Dipropionate

Betamethasone Dipropionate Teva



                                                      Treatment of swelling, itching and
          Case 2:20-cv-04893-CMR Document 1-2 Filed 08/27/20 Page 26 of 40



Betamethasone Dipropionate Taro

Betamethasone Dipropionate Actavis            Treatment of swelling, itching and
                                               redness caused by skin conditions
Betamethasone Dipropionate Fougera/Sandoz      including dermatitis, eczema and
                                                           allergies
Betamethasone Dipropionate Zydus

Betamethasone Dipropionate Perrigo
Betamethasone Dipropionate
Augmented Cream            Glenmark

Clotrimazole Betamethasone Dipropionate
Clotrimazole Betamethasone
Dipropionate               Taro
Clotrimazole Betamethasone
Dipropionate               Actavis / Teva
Clotrimazole Betamethasone                      Treatment of fungal infections
Dipropionate               Mylan             including tinea pedis and tinea cruris
Clotrimazole Betamethasone
Dipropionate               Taro
Clotrimazole Betamethasone
Dipropionate               Fougera/Sandoz

Erythromycin Base/Ethyl Alcohol Solution
Erythromycin Base/Ethyl
Alcohol Solution            Fougera/Sandoz
Erythromycin Base/Ethyl
                                                      Treatment of acne
Alcohol Solution            Teligent
Erythromycin Base/Ethyl
Alcohol Solution            Perrigo

Metronidazole

Metronidazole              Mutual

Metronidazole              G&W

Metronidazole              Fougera/Sandoz

Metronidazole              Taro                Antibiotic used to treat bacterial
                                                           infections
Metronidazole              Actavis

Metronidazole              Heritage

Metronidazole              Teva

Metronidazole              Upsher-Smith
           Case 2:20-cv-04893-CMR Document 1-2 Filed 08/27/20 Page 27 of 40



Calcipotriene

Calcipotriene             Sandoz
                                                    Treatment of psoriasis
Calcipotriene             G&W

Calcipotriene             Taro

Fluocinolone Acetonide

Fluocinolone Acetonide    G&W

Fluocinolone Acetonide    Fougera/Sandoz

Fluocinolone Acetonide    Actavis/Teva         Treatment of swelling, itching and
                                                redness caused by skin conditions
Fluocinolone Acetonide    Rising                including dermatitis, eczema and
                                                            allergies
Fluocinolone Acetonide    Taro

Fluocinolone Acetonide    Perrigo

Fluocinolone Acetonide    Amneal

Betamethasone Valerate

Betamethasone Valerate    G&W

Betamethasone Valerate    Taro

Betamethasone Valerate    Teva                 Treatment of swelling, itching and
                                                redness caused by skin conditions
Betamethasone Valerate    Mylan                 including dermatitis, eczema and
                                                            allergies
Betamethasone Valerate    Actavis

Betamethasone Valerate    Fougera/Sandoz

Betamethasone Valerate    Perrigo

Ciclopirox Olamine

Ciclopirox Olamine        Glenmark

Ciclopirox Olamine        Taro                Treatment of tinea pedis, ringworm
                                                     and tinea versicolor
Ciclopirox Olamine        Fougera

Ciclopirox Olamine        Perrigo
           Case 2:20-cv-04893-CMR Document 1-2 Filed 08/27/20 Page 28 of 40



Lidocaine
Lidocaine / Lidocaine
Ointment 5%                   Taro

Lidocaine                     Teva
Lidocaine / Lidocaine
Ointment 5%                   Amneal
Lidocaine / Lidocaine
Ointment 5%                   Ascend
Lidocaine / Lidocaine
Ointment 5%                   Glenmark
Lidocaine / Lidocaine Patch
                                                        Local anesthetic
5%                            Mylan
Lidocaine / Lidocaine
Ointment 5%                   Teligent
Lidocaine / Lidocaine Patch
5%                            Par

 Lidocaine Patch 5%           Endo
Lidocaine / Lidocaine Patch
5%                            Actavis
Lidocaine / Lidocaine
Ointment 5%                   Fougera/Sandoz

Alclometasone Dipropionate

Alclometasone Dipropionate Glenmark            Treatment of swelling, itching and
                                                redness caused by skin conditions
Alclometasone Dipropionate Taro                 including dermatitis, eczema and
                                                            allergies
Alclometasone Dipropionate Fougera/Sandoz

Ammonium Lactate

Ammonium Lactate              Taro              Treatment of dry skin conditions
                                                 including xerosis and ichthyosis
Ammonium Lactate              Actavis
                                                             vulgaris
Ammonium Lactate              Perrigo

Terconazole

Terconazole                   Taro

Terconazole                   Actavis
                                                Treatment of fungal infections
Terconazole                   Teva

Terconazole                   Perrigo
           Case 2:20-cv-04893-CMR Document 1-2 Treatment of fungal
                                               Filed 08/27/20  Pageinfections
                                                                       29 of 40



Terconazole                   Fougera/Sandoz

Etodolac

Etodolac / Etodolac Tablets   Teva

Etodolac Tablets              Apotex
                                                Treatment of pain and inflammation
Etodolac / Etodolac Tablets   Amneal
                                                 caused by rheumatoid arthritis and
Etodolac                     Zydus                         osteoarthritis
Etodolac / Etodolac Capsules
/ Etodolac Tablets           Taro

Etodolac / Etodolac Tablets   Sandoz

Hydrocortisone Valerate

Hydrocortisone Valerate       Taro               Treatment of swelling, itching and
                                                  redness caused by skin conditions
Hydrocortisone Valerate       Glenmark            including dermatitis, eczema and
                                                              allergies
Hydrocortisone Valerate       Perrigo

Triamcinolone Acetonide

Triamcinolone Acetonide       Upsher-Smith

Triamcinolone Acetonide       Ascend

Triamcinolone Acetonide       Taro

Triamcinolone Acetonide       Actavis

Triamcinolone Acetonide       Glenmark           Treatment of swelling, itching and
                                                  redness caused by skin conditions
Triamcinolone Acetonide       Teligent            including dermatitis, eczema and
                                                              allergies
Triamcinolone Acetonide       Amneal

Triamcinolone Acetonide       Perrigo

Triamcinolone Acetonide       Fougera/Sandoz

Triamcinolone Acetonide       Rising

Triamcinolone Acetonide       Teva

Phenytoin Sodium
          Case 2:20-cv-04893-CMR Document 1-2 Filed 08/27/20 Page 30 of 40



Phenytoin Sodium            Wockhardt
Phenytoin Sodium /
Phenytoin Sodium Extended   Amneal
Phenytoin Sodium /
Phenytoin Sodium Extended   Mylan
Phenytoin Sodium /                             Prevents and controls epileptic
Phenytoin Sodium Extended   Taro                          seizures

Phenytoin Sodium Extended   Pfizer

Phenytoin Sodium Extended   Aurobindo
Phenytoin Sodium /
Phenytoin Sodium Extended   Sun

Bromocriptine Mesylate

Bromocriptine Mesylate      Mylan             Treatment of Parkinson's' disease
                                                and the overproduction of the
Bromocriptine Mesylate      Sandoz
                                                     hormone prolactin
Bromocriptine Mesylate      Perrigo

Calcipotriene Betamethasone
Calcipotriene
Betamethasone               Perrigo
Calcipotriene                                      Treatment of psoriasis
Betamethasone               Sandoz

Methazolamide
                                                   Treatment of glaucoma
Methazolamide               Sandoz

Fluticasone Propionate

Fluticasone Propionate      Apotex

Fluticasone Propionate      Glenmark

Fluticasone Propionate      West-Ward
                                             Treatment of symptoms of allergies
Fluticasone Propionate      Perrigo

Fluticasone Propionate      Par

Fluticasone Propionate      G&W

Desoximetasone

Desoximetasone              Taro



                                              Treatment of swelling, itching and
          Case 2:20-cv-04893-CMR Document 1-2 Filed 08/27/20 Page 31 of 40



Desoximetasone             Fougera/Sandoz

Desoximetasone             Actavis/Teva       Treatment of swelling, itching and
                                               redness caused by skin conditions
Desoximetasone             Lupin               including dermatitis, eczema and
                                                           allergies
Desoximetasone             Zydus

Desoximetasone             Perrigo

Desoximetasone             Glenmark

Cefpodoxime

Cefpodoxime Proxetil       Aurobindo
                                               Antibiotic used to treat bacterial
Cefpodoxime                Rising                          infections

Cefpodoxime Proxetil       Sandoz

Pioglitazone HCL Metformin HCL
Pioglitazone HCL Metformin
HCL                         Aurobindo
Pioglitazone HCL Metformin
HCL                         Teva
Pioglitazone HCL Metformin                          Treatment of diabetes
HCL                         Sandoz
Pioglitazone HCL Metformin
HCL                         Mylan

Methylphenidate HCL

Methylphenidate HCL        Mallinckrodt

Methylphenidate HCL        Sandoz

Methylphenidate HCL        Actavis/Teva

Methylphenidate HCL        Lupin                Treatment of attention deficit
                                                    hyperactivity disorder
Methylphenidate HCL        Amneal

Methylphenidate HCL        Lannett

Methylphenidate HCL        Breckinridge

Methylphenidate HCL        Sandoz
Clindamycin Phosphate
             Case 2:20-cv-04893-CMR Document 1-2 Filed 08/27/20 Page 32 of 40



Clindamycin Phosphate       Greenstone

Clindamycin Phosphate       Pfizer

Clindamycin Phosphate       Fougera/Sandoz
                                                        Treatment of acne
Clindamycin Phosphate       Teligent

Clindamycin Phosphate       Taro

Clindamycin Phosphate       Perrigo

Latanoprost

Latanoprost                 Apotex

Latanoprost                 Greenstone

Latanoprost                 Sandoz

Latanoprost                 Bausch               Treatment of glaucoma and other
                                                          eye diseases
Latanoprost                 Apotex

Latanoprost                 Heritage

Latanoprost                 Teva

Latanoprost                 Mylan

Eplerenone

Eplerenone                  Apotex
                                                Treatment of high blood pressure
Eplerenone                  Sandoz

Eplerenone                  Greenstone

Halobetasol Propionate

Halobetasol Propionate      G&W
                                                 Treatment of swelling, itching and
Halobetasol Propionate      Taro                  redness caused by skin conditions
                                                    including dermatitis, eczema,
Halobetasol Propionate      Fougera/Sandoz              psoriasis and allergies

Halobetasol Propionate      Perrigo

Prochlorperazine Maleate
             Case 2:20-cv-04893-CMR Document 1-2 Filed 08/27/20 Page 33 of 40



Prochlorperazine Maleate    Mylan                 Treatment of severe nausea and
                                                vomiting (e.g. after surgery or cancer
Prochlorperazine Maleate    Teva
                                                             treatment)
Prochlorperazine Maleate    Sandoz

Ciclopirox

Ciclopirox                  Apotex

Ciclopirox                  G&W

Ciclopirox                  Fougera/Sandoz

Ciclopirox                  Perrigo
                                                 Treatment of fungal skin infections
Ciclopirox                  Taro

Ciclopirox                  Teligent

Ciclopirox                  Teva

Ciclopirox                  Actavis

Ciclopirox                  Glenmark

Hydrocortisone Acetate

Hydrocortisone Acetate      Upsher-Smith
                                                  Treatment of hemorrhoids, certain
Hydrocortisone Acetate      Ascend
                                                 intestinal problems and rectal/anal
Hydrocortisone Acetate      Perrigo                          inflammation

Hydrocortisone Acetate      G&W

Promethazine HCL

Promethazine HCL            Mylan

Promethazine HCL            Actavis/Teva
Promethazine HCL /
Promethazine HCL Tablets    Amneal
Promethazine HCL /
Promethazine HCL Tablets    Par
                                                 Treatment of nausea and vomiting
Promethazine HCL            Sandoz                  and severe allergic reactions

Promethazine HCL            Taro
                                             Treatment of nausea and vomiting
                                                and severe
          Case 2:20-cv-04893-CMR Document 1-2 Filed        allergic
                                                     08/27/20       reactions
                                                                 Page  34 of 40



Promethazine HCL           West-Ward

Promethazine HCL           Zydus

Promethazine HCL           Perrigo

Ciclopirox Olamine

Ciclopirox Olamine         Glenmark

Ciclopirox Olamine         Taro                    Treatment of fungal infections
                                                including ringworm and tinea pedis
Ciclopirox Olamine         Perrigo

Ciclopirox Olamine         Fougera

Mometasone Furoate

Mometasone Furoate         Glenmark

Mometasone Furoate         Sandoz
Mometasone Furoate /
Mometasone Furoate Nasal   Amneal
Mometasone Furoate /                             Treatment of swelling, itching and
Mometasone Furoate Nasal   Apotex                 redness caused by skin conditions
                                                    including dermatitis, eczema,
Mometasone Furoate         Perrigo                      psoriasis and allergies

Mometasone Furoate         Fougera

Mometasone Furoate       Taro
Mometasone Furoate /
Mometasone Furoate Cream G&W

Ethambutol HCL

Ethambutol HCL             Lupin
                                                     Treatment of tuberculosis
Ethambutol HCL             Teva

Lamivudine/ Zidovudine

Lamivudine/ Zidovudine     Teva
                                                    Treatment of HIV infection
Lamivudine/ Zidovudine     Lupin

Oxaprozin
Oxaprozin / Oxaprozin
Tablets                    Dr. Reddy's


                                                       Treatment of arthritis
          Case 2:20-cv-04893-CMR Document 1-2 Filed 08/27/20 Page 35 of 40



Oxaprozin                   Amneal
Oxaprozin / Oxaprozin
                                                    Treatment of arthritis
Tablets                     Sandoz
Oxaprozin / Oxaprozin
Tablets                     Greenstone
Oxaprozin / Oxaprozin
Tablets                     Teva

Amphetamine Dextroamphetamine
Amphetamine
Dextroamphetamine        Barr
Amphetamine
Dextroamphetamine /      Amneal
Amphetamine
Dextroamphetamine        Lannett
Amphetamine
Dextroamphetamine        Mallinckrodt
Amphetamine
Dextroamphetamine /      Mylan
Amphetamine                                     Treatment of attention deficit
Dextroamphetamine        Sun                        hyperactivity disorder
Amphetamine
Dextroamphetamine /      Teva
Amphetamine
Dextroamphetamine        Zydus
Amphetamine
Dextroamphetamine        Aurobindo
Amphetamine
Dextroamphetamine /      Actavis/Teva
Amphetamine
Dextroamphetamine /      Sandoz

Dextroamphetamine Sulfate

Dextroamphetamine Sulfate Mallinckrodt

Dextroamphetamine Sulfate Actavis

Dextroamphetamine Sulfate Amneal                Treatment of attention deficit
                                                    hyperactivity disorder
Dextroamphetamine Sulfate Mylan

Dextroamphetamine Sulfate Mayne

Dextroamphetamine Sulfate Teva

Budesonide

Budesonide                  Teva
                                              Prevents inflammation and used to
                                              treat asthma and bowel conditions
           Case 2:20-cv-04893-CMR Document 1-2 Filed 08/27/20 Page 36 of 40


                                               Prevents inflammation and used to
Budesonide                    Par              treat asthma and bowel conditions

Budesonide                    Mylan

Omega-3-Acid Ethyl Esters

Omega-3-Acid Ethyl Esters     Teva
                                               Lowers levels of triglycerides in the
Omega-3-Acid Ethyl Esters     Amneal
                                              blood and increases levels of "good"
Omega-3-Acid Ethyl Esters     Apotex                      cholesterol

Omega-3-Acid Ethyl Esters     Par

Enalapril Maleate

Enalapril Maleate             Apotex

Enalapril Maleate             Mylan

Enalapril Maleate             Taro
                                               Treatment of high blood pressure
Enalapril Maleate             Sandoz                  and heart failure

Enalapril Maleate             Wockhardt

Enalapril Maleate             Bausch

Enalapril Maleate             Teva

Nortriptyline Hydrochloride
Nortriptyline Hydrochloride /
Nortriptyline Hydrochloride Teva

Nortriptyline Hydrochloride Mayne
Nortriptyline Hydrochloride                             Anti-depressant
Capsules                      Actavis
Nortriptyline Hydrochloride /
Nortriptyline Hydrochloride Taro

Moexipril Hydrochloride

Moexipril Hydrochloride       Teva
                                               Treatment of high blood pressure
Moexipril Hydrochloride       Glenmark

Desogestrel/ Ethinyl Estradiol
Desogestrel/ Ethinyl
Estradiol                      Barr
                                                         Contraception
               Case 2:20-cv-04893-CMR Document 1-2 Filed 08/27/20 Page 37 of 40


Desogestrel/ Ethinyl
                                                             Contraception
Estradiol                     Lupin
Desogestrel/ Ethinyl
Estradiol                     Actavis/Teva

Norethindrone Acetate

Norethindrone Acetate         Breckenridge          Treatment of abnormal uterine
                                                      bleeding and endometriosis
Norethindrone Acetate         Teva

Paricalcitol
                                                    Synthetic vitamin D, used in the
Paricalcitol                  Teva                    treatment of kidney disease

Labetalol HCL

Labetalol HCI / Labetalol HCL Par

Labetalol HCL                 Sandoz
                                                   Treatment of high blood pressure
Labetalol HCL                 Zydus

Labetalol HCL                 Actavis/Teva

Nitrofurantoin Macrocrystal

Nitrofurantoin Macrocrystal   Mylan

Nitrofurantoin Macrocrystal   Teva

Nitrofurantoin Macrocrystal   Amneal              Antibiotic used to treat urinary tract
                                                               infections
Nitrofurantoin Macrocrystal   Sun

Nitrofurantoin Macrocrystal   Zydus

Nitrofurantoin Macrocrystal   Actavis

Cephalexin

Cephalexin                    West-Ward

Cephalexin                    Aurobindo
                                                    Antibiotic used to treat bacterial
Cephalexin                    Sun                 infections including pneumonia and
Cephalexin / Caphalexin                             infections of the bone, skin, ears
Capsules                      Lupin                     genital and urinary tract
                                                Antibiotic used to treat bacterial
           Case 2:20-cv-04893-CMR Document 1-2infections including pneumonia
                                                 Filed 08/27/20    Page 38 ofand 40
                                                infections of the bone, skin, ears
                                                    genital and urinary tract
Cephalexin / Caphalexin
Capsules                   Teva
Cephalexin / Caphalexin
Capsules                   Ascend

Clarithromycin

Clarithromycin             DAVA

Clarithromycin             Zydus

Clarithromycin             Aurobindo

Clarithromycin             Actavis

Clarithromycin             Mayne                    Antibiotic used to treat bacterial
                                                     infections including bronchitis,
Clarithromycin             Teva                     pneumonia and infections of the
                                                      skin, ears, sinuses, and throat
Clarithromycin             Sandoz

Clarithromycin             Lannett
Clarithromycin /
Clarithromycin Tablets     Rising

Clarithromycin             Mylan

Clarithromycin             Wockhardt

Cyproheptadine HCL

Cyproheptadine HCL         Par

Cyproheptadine HCL         Actavis

Cyproheptadine HCL         Breckinridge
                                                   Treatment of symptoms of allergic
Cyproheptadine HCL         Barr                                reaction

Cyproheptadine HCL         Zydus

Cyproheptadine HCL         Teva

Cyproheptadine HCL         Rising

Topiramate
Topiramate / Topiramate
Tablets                    Apotex
Topiramate / Topiramate
Tablets                    Glenmark

                                                     Prevents and controls epileptic
                                                      seizures, prevents migraines
           Case 2:20-cv-04893-CMR Document 1-2 Filed 08/27/20 Page 39 of 40


Topiramate / Topiramate
Tablets                      Sun                 Prevents and controls epileptic
Topiramate / Topiramate                           seizures, prevents migraines
Tablets                      Zydus

Topiramate                   Teva
Topiramate / Topiramate
Tablets                      Mylan

Propranolol HCL
Propranolol HCL / Propranolol
HCL Tablets                   Mylan
Propranolol HCL / Propranolol
HCL Tablets                   Par

Propranolol HCL              Breckinridge
                                               Treatment of tremors, angina, high
Propranolol HCL               Upsher-Smith
Propranolol HCL / Propranolol                    blood pressure and other heart
HCL Tablets                   Amneal                       problems

Propranolol HCL               Heritage
Propranolol HCL / Propranolol
HCL Capsules / Propranolol    Actavis

Propranolol HCL              Teva

Ciprofloxacin HCL

Ciprofloxacin HCL            Mylan
Ciprofloxacin HCL /
Ciprofloxacin HCL Tablets    Dr. Reddy's

Ciprofloxacin HCL            Rising

Ciprofloxacin HCL            Sandoz

Ciprofloxacin HCL            Aurobindo          Antibiotic used to treat bacterial
                                                            infections
Ciprofloxacin HCL            Teva

Ciprofloxacin HCL            West-Ward
Ciprofloxacin HCL /
Ciprofloxacin HCL Tablets    Teva

Ciprofloxacin HCL            Actavis

Ciprofloxacin HCL            Apotex

Pentoxifylline
           Case 2:20-cv-04893-CMR Document 1-2 Filed 08/27/20 Page 40 of 40



Pentoxifylline                 Apotex
                                              Treatment of blood flow problems in
Pentoxifylline                 Mylan                       the limbs

Pentoxifylline                 Teva

Cefdinir

Cefdinir                       DAVA

Cefdinir                       Greenstone
                                                Antibiotic used to treat bacterial
Cefdinir                       Aurobindo         infections including bronchitis,
                                                pneumonia and infections of the
Cefdinir                       Teva           skin, ears, sinuses, throat and tonsils

Cefdinir / Cefdinir Capsules   Lupin

Cefdinir                       Sandoz

Haloperidol

Haloperidol                    Mylan
                                                  Treatment of mental/mood
Haloperidol                    Zydus
                                                 disorders (e.g., schizophrenia,
Haloperidol                    Upsher-Smith        schizoaffective disorders)

Haloperidol                    Sandoz

Amiloride HCTZ

Amiloride HCL                  Par

Amiloride HCL                  Rising
                                               Treatment of high blood pressure
Amiloride HCTZ                 Barr                   and heart failure

Amiloride HCTZ                 Mylan

Amiloride HCTZ                 Perrigo
